The Full Commission has reviewed the prior Opinion and Award based upon the record of the proceedings before Deputy Commissioner W. Bain Jones, Jr. and the submissions and argument on appeal.  Subsequent to defendant Timothy Anderton's oral argument before the Full Commission, defendant Anderton submitted to the Industrial Commission a facsimile copy of a contract dated 20 September 1999 wherein Darden Restaurants, Inc., in exchange for an option to purchase Horsefeathers on Main/Rafters, assumed liability for any Horsefeathers on Main/Rafters workers' compensation liability for a period that included the date of plaintiff's alleged injury.  Darden Restaurants, Inc., as well as Travelers Insurance of America and Liberty Mutual Assurance Corporation, the carriers named in the 20 September 1999 Darden Restaurants, Inc. contract, are HEREBY ADDED as parties in interest in this matter.
Given the lack of notice given to the above-referenced parties in interest, and it appearing that defendant Anderton did not attend the hearing before Deputy Commissioner Jones based on a misunderstanding defendant Anderton had with the Industrial Commission's Fraud Section, Deputy Commissioner Jones' 31 October 2000 Opinion and Award is HEREBY VACTATED.  This matter is HEREBY REMANDED for a full evidentiary hearing before a Deputy Commissioner after proper notice has been given to all parties in interest.
This is the ___ day of June, 2001.
                                   S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER